 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10
      BARBARA SMITH,                                      Case No.: 3:18-cv-00234-LRH-WGC
11
                                     Plaintiff,
12                   vs.                                  STIPULATION FOR DISMISSAL WITH
13                                                        PREJUDICE AND ORDER THEREON
      RENO NEWSPAPERS, INC. and DOES I-X,
14
                                     Defendants.
15                                                   //
16
            Plaintiff, BARBARA SMITH, and Defendant, RENO NEWSPAPERS, INC., by and through
17
     their respective counsel of record, hereby stipulate and respectfully request an order dismissing the
18
     entire action with prejudice.
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     //
25
     //
26
     //
27
     //
28
 1
              Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and
 2
     Order.
 3
     Dated: February 7, 2019.                       Dated: February 7, 2019.
 4   LAW OFFICE OF MARK MAUSERT                     FRANTZ WARD LLP
 5
     /s/ Mark Mausert                               /s/ Carl Gluek
 6    MARK MAUSERT                                  CARL H. GLUEK
      CODY OLDHAM                                   RYAN T. SMITH
 7
     Attorneys for Plaintiff                        Attorneys for Defendant
 8

 9

10   Dated: February 7, 2019.
     MAUPIN, COX & LeGOY
11
     /s/ Rick Hsu
12
     RICK HSU
13
     Attorneys for Defendant
14

15
                                                            IT IS SO ORDERED.
16

17                                                          Dated this 8th day of February, 2019.

18

19

20                                                          _______________________________________
                                                            LARRY R. HICKS
21                                                          UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
                                                       2.
